By the Court.
— A member of the general assembly is, undoubtedly, privileged from arrest, summons, citation or other civil process, during his
attendance on the public business confided to him. And we think, that upon principle, his suits cannot be forced to a trial and decision, while the session of the legislature continues.
But every privileged person must, at a proper time, and in a proper man-*1081 ner) claim the oenefit of his privilege. The judges *are not bound, J judicially, to notice a right of privilege, nor to grant it, without a claim. In the present instance, neither the defendant, nor his attorney, suggested the privilege, as an objection to the trial of the cause; and this *93amounts to a waiver, by which the party is for ever concluded. We are, therefore, unanimously of opinion, that the judgment cannot now be set aside or opened.